Citation Nr: 1706195	
Decision Date: 03/01/17    Archive Date: 03/16/17

DOCKET NO.  09-29 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Montgomery, Alabama


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Hammad Rasul, Associate Counsel


INTRODUCTION

The appellant became a member of the Alabama Army National Guard in 1987.  According to a DD Form 214 (Certificate of Release or Discharge from Active Duty) of record, he was ordered to active duty in support of Operation Iraqi Freedom from August 2005 to November 2006.

This appeal to the Board of Veterans' Appeals (Board) arose from a December 2007 rating decision in which the RO denied service connection for sleep apnea.  In February 2008, the appellant filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in June 2009, and the appellant filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in August 2009.

During the March 2012 Board hearing, the appellant's representative submitted additional medical evidence directly to the Board, with a waiver of initial RO consideration of the evidence.  See 38 C.F.R. §§ 20.800, 20.1304 (2014).

In May 2012, the Board remanded the claim on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After taking further action, the AMC continued to deny the claim (as reflected in a November 2012 supplemental SOC (SSOC)) and returned this matter to the Board for further appellate consideration.

In December 2014, the Board again remanded the claim on appeal to the RO, via the AMC, for further action, to include additional development of the evidence.  After taking further action, the AMC continued to deny the claim (as reflected in an April 2016 SSOC) and returned this matter to the Board for further appellate consideration.

The Board notes that, in addition to the paper claims file, the appellant has records stored in paperless, electronic Virtual VA and Veterans Benefits Management (VBMS) files.  The electronic files include additional materials, including a January 2017 brief from the appellant's representative, which the Board has reviewed.

For reasons expressed below, the claim on appeal is, again, being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran  when further action, on his part, is required.


REMAND

Unfortunately, the Board finds that further AOJ action on the claim on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In the May 2012 and December 2014 remands, the Board instructed the AOJ, among other things, to arrange for the appellant to undergo a VA sleep disorders examination, by an appropriate physician, at a VA medical facility.  The examiner was to render an opinion, consistent with sound medical judgment, as to whether it was at least as likely as not (i.e., there was a 50 percent or greater probability) that the appellant's sleep apnea had its onset in service or was otherwise medically related thereto.

In rendering the requested opinion, the examiner was directed to specifically consider the appellant's medical history and current findings, together with the lay statements from two soldiers who were billeted with him during his period of active duty in Iraq, to the effect that, although the appellant snored from the outset of their deployment, his snoring dramatically increased in intensity and volume during the course of their deployment; that it was evident that he was not breathing at times; and that he became much more prone to fatigue as his symptoms progressed.  The examiner was also to consider a statement from the appellant's wife to the effect that, while the appellant snored at times prior to deployment, she noted increased intensity of snoring after deployment, and that he would repeatedly stop breathing, causing her alarm.

A review of the record reveals that pursuant to the most recent remand, the Veteran  was examined in May 2015. The examiner opined that he was unable to determine the onset of the Veteran's sleep apnea because the Veteran provided an inconsistent statement at separation from service.  The examiner noted that in a September 2006 post-deployment survey, the Veteran did not report feeling tired after sleeping or having any difficulty breathing.  The examiner added that the lay testimony in support of the Veteran's claim was offered in 2009, several years after service.  The examiner also opined that according to research, memory has repeatedly shown to be unreliable.  However, in so concluding, the examiner seemed to be making a factual determination and in doing so, the examiner did not address the question of whether the appellant's sleep apnea had its onset during service.  The examiner also did not fully account for the competent lay statements from the appellant's wife or the two soldiers who were billeted with him during his period of active duty, to the effect that symptoms of increased snoring, interrupted nighttime breathing, and fatigue were observed during active duty and immediately thereafter.  Notably, such assertions do not appear to be directly contradicted by any other evidence of record.. 

Under circumstances, , the Board is unable to find that the opinion obtained substantially complies with the prior remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105-06 (2008); Dyment v. West, 13 Vet.  App. 141, 146-47 (1999).  Accordingly, further remand of this matter is required..  See Stegall, supra.  See also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination or to otherwise obtain a medical opinion when developing a service connection claim, it must provide or obtain one that is adequate for purposes of the determination being made).

Accordingly, on remand the AOJ should arrange to obtain further medical opinion addressing the etiology of sleep apnea-preferably , by a physician who has not previously examined him- based on full consideration of all pertinent and other objective evidence, as well as the competent lay assertions in support of the claim.  

The AOJ should only arrange for the Veteran to undergo examination if one is  deemed necessary in the judgment of the physician designated to provide the addendum opinion.  The Veteran  is hereby advised that failure to report for the scheduled examination, without good cause, may result in denial of his  claim for service connection for sleep apnea (as the original claim will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655 (2016).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.

Prior to taking action responsive to the above, to ensure that all due process requirements are met, and that the record is complete, the AOJ should give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014)); but see also 38 U.S.C.A.§ 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2016).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the claim on appeal.


Accordingly, this matter is hereby REMANDED for the following action:

1.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide additional information and, if necessary, authorization, to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain from an appropriate physician-preferably, one who has not previously examined him-an opinion addressing the etiology of diagnosed sleep apnea.  

Only arrange for the Veteran to undergo a sleep disorders examination if one is deemed necessary in the judgment of the physician designated to provide the addendum opinion.. 

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated individual, and the addendum opinion/examination report should include discussion of the Veteran's documented history and all lay assertions of record. 

The examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's sleep apnea had its onset during, or is otherwise medically related to, the Veteran's period of active military service, to include symptoms experienced therein.

In rendering the requested opinion, the examiner should consider and discuss all medical and other objective evidence.  

The examiner must also consider all lay assertions reflected in statements by the Veteran and others on his behalf, to include:

a.  statements from two soldiers who were billeted with him during his period of active duty in Iraq, to the effect that, the Veteran snored from the outset of their deployment; that snoring dramatically increased in intensity and volume during the course of their deployment; that it was evident that he was not breathing at times; and that he became much more prone to fatigue as his symptoms progressed; and 

b.   the statement from the Veteran's wife to the effect that, while the Veteran snored at times prior to deployment, she noted increased intensity of snoring after deployment, and that he would repeatedly stop breathing, causing her alarm. 

The physician is advised that the Veteran is competent to report his symptoms and history, and that his wife and former service comrades are competent to report matters within their personal knowledge, to include matters observed; the lay assertions in this regard must be considered in formulating the requested opinion.  

The examiner must discuss the significance of snoring and other reported symptoms as indicator(s) of the onset of sleep apnea, as well as the significance of years of qualification as military and civilian pilot concurrent with sleep apnea.

If lay assertions in any regard are discounted, the physician should clearly so state, and explain why. 

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

4.   To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall, supra.

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the service connection claim on appeal in light of all pertinent evidence (to particularly include all evidence added to the VBMS and/or Virtual VA file(s) since the last adjudication) and legal authority. 

6.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999)).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).




